abuse risk assessment. Neither case plan required either appellant to
                explain the child's injuries.
                             The record reflects that appellants completed their case plans,
                including attending V.H.W.'s medical appointments and completing
                parenting classes. During this time, appellants consistently visited with
                V.H.W. twice weekly, and they had begun to exercise unsupervised
                overnight visitation. Consequently, DFS recommended maintaining the
                permanency plan of reunifying the child with appellants. The
                recommendation was presented to a domestic master for approval, but the
                master declined to approve the recommendation, and directed that the
                permanency plan be changed from reunification to termination of parental
                rights because neither appellant could explain V.H.W.'s injuries.
                Appellants objected to the master's recommendation and requested
                reunification, but that request was denied. A petition to terminate
                appellants' parental rights was then filed.
                             The termination petition was withdrawn, and there was no
                action on the abuse and neglect proceeding for several months, until DFS
                recommended to appellants and the district court that appellants undergo
                additional individual counseling. This recommendation was never agreed
                to by appellants in writingS or approved by the court as required under
                NRS 128.0155. After appellants failed to comply with this
                recommendation, DFS again filed a petition to terminate appellants'
                parental rights alleging that termination was in V.H.W.'s best interest,
                and DFS contended that parental fault existed based on abandonment,
                neglect, unfitness, failure of parental adjustment, and a posed risk of
                harm to V.H.W. At the trial on the termination petition, appellants both
                testified that they had been pressured by DFS to explain the injuries, but
                that they were unable to do so. They both maintained, however, their
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                belief that one of Maria L.'s relatives caused the child's injuries. The child
                protective services investigator who investigated V.H.W.'s injuries also
                testified at the trial that she did not interview all of Maria L.'s relatives
                who had contact with the child at the time that she sustained the injuries.
                            Ultimately, the district court entered a written order granting
                the petition on the basis that terminating appellants' parental rights was
                in the child's best interest and that DFS had established by clear and
                convincing evidence parental fault based on neglect, unfitness, and failure
                of parental adjustment. In particular, the district court concluded that
                appellants had neglected V.H.W. and were unfit parents by reason of their
                faults or habits because they were unable to explain V.H.W.'s injuries and
                did not engage in the additional counseling. The district court, however,
                did not specify what faults or habits prevented appellants from providing
                proper parental care to V.H.W. The court did conclude that appellants'
                inability to explain KH.W.'s injuries and their failure to engage in
                additional counseling demonstrated their inability to adjust to the
                circumstances that led to V.H.W.'s removal. The district court also
                concluded that although there was no evidence that appellants caused
                V.H.W.'s injuries, there was evidence that appellants "had lived with one
                set of relatives at the time of the older injury, and with another set of
                relatives at the time of the more recent injury." Appellants now appeal
                from that order and contend that substantial evidence does not support
                the district court's finding that the state established parental fault or that
                termination was in the child's best interest.
                                               DISCUSSION
                            To terminate parental rights, a petitioner must prove by clear
                and convincing evidence that termination is in the child's best interest and
                that parental fault exists. See In re Parental Rights as to A.J.G., 122 Nev.
SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                 1418, 1423, 148 P.3d 759, 762 (2006); see also NRS 128.105 (requiring that
                 before parental rights can be terminated, the State must establish both
                 parental fault and that termination of parental rights is in the child's best
                 interest). Because the termination of parental rights "is an exercise of
                 awesome power that is tantamount to imposition of a civil death penalty,"
                 a district court's order terminating parental rights is subject to close
                 scrutiny. Id. at 1423, 148 P.3d at 763 (internal quotation omitted). This
                 court reviews a district court's decision to terminate parental rights for an
                 abuse of discretion and will uphold a termination order only if the district
                 court's factual findings that the termination is in the child's best interest
                 and that parental fault exists are supported by substantial evidence.        Id.
                 Having considered the parties' arguments and the record on appeal, we
                 conclude that substantial evidence does not support the district court's
                 order granting the petition to terminate appellants'S parental rights. Id.
                             In regards to parental fault, the district court relied on
                 appellants' failure to complete the additional recommended counseling as
                 an element of each of the parental fault findings, even though that
                 counseling recommendation was never included in appellants' case plans
                 approved by the court. The district court also relied on appellants'
                 inability to explain the child's injuries as an element of each of the
                 parental fault findings.
                             NRS 128.0155 defines a case plan as either (1) a written
                 agreement between the parents and the agency having custody of the
                 child, or (2) written conditions and obligations imposed upon the parents
                 by the court with the objective of reuniting the family. Here, appellants
                 completed the case plans provided by DFS and approved by the district
                 court. Appellants never agreed to the additional counseling, nor had the
                 district court approved DFS's recommendation for additional counseling as
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                an obligation that appellants were required to meet before reunification
                was possible. Appellants were never required as part of their case plans to
                explain the child's injuries.'   Champagne v. Welfare Div., 100 Nev. 640,
                652, 691 P.2d 849, 857 (1984) (providing that "[t]he parent cannot be
                judged unsuitable by reason of failure to comply with requirements and
                plans that are unclear or have not been communicated to the parent"),
                overruled on other grounds by In re Termination of Parental Rights as to
                N.J., 116 Nev. 790, 8 P.3d 126 (2000).
                             More importantly, however, the burden was on DFS to
                establish, by clear and convincing evidence, that appellants' inability to
                explain the child's injuries, independent of additional circumstances,
                amounted to neglect, unfitness, or failure of parental adjustment,
                especially in light of the fact that appellants complied with all of the court-
                approved case plan requirements intended to address any parental fault
                issues. See Champagne, 100 Nev. at 648, 691 P.2d at 854 (providing that
                "[b]ecause of the sacredness of parental rights a higher standard of proof,
                that of 'at least clear and convincing evidence,' is required before [a child]
                can be judicially taken away" (internal quotation omitted)). But, DFS
                failed to meet this burden because DFS did not allege that appellants
                abused V.H.W., DFS failed to interview all of the relatives appellants were
                living with at the time V.H.W. suffered the injuries, appellants complied
                with their case plans, and they successfully exercised unsupervised



                      'Jonathan also contends that any requirement that he admit to
                causing the child's injuries as a condition of reunification violates his Fifth
                Amendment right against self-incrimination. DFS points out, however,
                that it stipulated that any statements made during the course of
                treatment could not be used against appellants in any criminal
                proceeding.

SUPREME COURT
     OF
   NEVADA
                                                       5
(0) 1947A men
                 visitation. Thus, we conclude that substantial evidence does not support
                 the district court's conclusion that DFS established by clear and
                 convincing evidence that appellants' failure to undergo the additional
                 recommended counseling or their failure to explain the child's injuries
                 established parental fault. Parental Rights as to A.J.G., 122 Nev. at 1423,
                 148 P.3d at 762.
                              Because substantial evidence does not support the district
                 court's conclusion that DFS established parental fault, we do not need to
                 reach the issue of whether the termination of appellants' parental rights
                 was in V.H.W.'s best interest. NRS 128.105.
                              For the reasons discussed above, we conclude that the district
                 court abused its discretion in granting the petition to terminate
                 appellants' parental rights as to the child and we order the judgment of
                 the district court reversed.
                             It is so ORDERED.



                                                                    , C. J.
                                          Hardesty


                 —DotAl         1/ 4            J.
                 Douglas                                   Cherry


                 cc:   Hon. Cynthia N. Giuliani, District Judge
                       Special Public Defender
                       Stephanie M. Keels
                       Clark County District Attorney/Juvenile Division
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A    e